IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                   NO. 516
                                 :
AMENDMENT OF RULE 701 OF THE     :                   JUDICIAL ADMINISTRATION
RULES OF JUDICIAL ADMINISTRATION :                   DOCKET
                                 :
                                 :
                                 :


                                            ORDER

PER CURIAM

         AND NOW, this 23rd day of May, 2019, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 701 of the Rules of Judicial
Administration is amended in the attached form.

         To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendment is found to be in the
interest of efficient administration.

         This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendment shall be effective January 6, 2020.


Additions are bolded and are underlined.
Deletions are bolded and are [bracketed].